DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

 Response to Amendment
This office action is in reply to Applicant’s Response dated 07/16/2021. Claims 1, 5, 6, 10, 14 and 15 are amended. Claims 20-23 are added. Claims 1-23 are pending. 

Claim Objections
Claim 21 is objected to because of the following informalities: “superimposing, based on the display region, an image with the recommended field of view onto an image corresponding to the user field of view” should be “superimposing, based on the display region, the image with the recommended field of view onto the image corresponding to the user field of view”. Appropriate correction is required.

Claim 22 is objected to because of the following informalities: “compositing” and “displaying” should be “composite” and “display”, respectively. Appropriate correction is required.

Claim 23 is objected to because of the following informalities: 
“compositing”, “determining” and “superimposing” should be “composite”, “determine” and “superimpose”, respectively; and 
“superimposing, based on the display region, an image with the recommended field of view onto an image corresponding to the user field of view” should be “superimposing, based on the display region, the image with the recommended field of view onto the image corresponding to the user field of view”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "wherein the recommended field of view playback window is set above the current playback window" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "wherein the recommended field of view playback window is set above the current playback window" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "wherein before superimposing, by the client device, an image with the recommended field of view onto an image corresponding to the user field of view," in the first two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "wherein before superimposing an image with the recommended field of view onto an image corresponding to the user field of view" in the first two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al (US 20170026577).

As to claim 20, You discloses a method for playing back a panoramic video (FIG. 8), comprising
obtaining, by a client device (FIG. 1, apparatus 101), information regarding a current user field of view of a panoramic video and information regarding recommended field of view of the panoramic video (FIG. 8 and [0128], received current-field-of-view indication data [i.e. information regarding a user field of view] together with future-event-direction data [i.e. information regarding recommended field of view], in respect of recorded panoramic video output provided by panoramic video content data);
determining, by the client device based on the current user field of view information and the recommended field of view information, that a field of view range corresponding to the recommended field of view is not within a range of the current user field of view (FIG. 8 and [0128], to indicate the direction of a future event in the recorded panoramic video output which is outside a current field of view);
compositing, by the client device, an image with the recommended field of view and an image corresponding to the user field of view (see FIGS. 5a-5c, panoramic video output 500, which is a composite image and includes diver 510 is an image with the recommended field of view and sailing boat 508 is an image corresponding to the viewer's current field of view 502a, was generated; see [0060], [0129]-[0130]), wherein the image with the recommended field of view is content of the panoramic video (see FIGS. 5a-5c, diver 510 is content of the panoramic video output 500); and
displaying, by the client device, an image obtained after composition (see FIGS. 5a-5c, panoramic video output 500). 

As to claim 22, You discloses a client device for playing back a panoramic video (FIGS. 1-2), comprising a processor and memory (see [0066]), wherein
the memory is configured to store a computer readable program (see [0066]); and
the processor is configured to execute the computer readable program in the memory to cause the client device to (see [0066]):
obtain information regarding a current user field of view of a panoramic video and information regarding a recommended field of view of the panoramic video (FIG. 8 and [0128], received current-field-of-view indication data [i.e. information regarding a user field of view] together with future-event-direction data [i.e. information regarding recommended field of view], in respect of recorded panoramic video output provided by panoramic video content data);
determine, based on the current user field of view information and recommended field of view information, that a field of view range corresponding to the recommended field of view is not within a range of the current user field of view (FIG. 8 and [0128], to indicate the direction of a future event in the recorded panoramic video output which is outside a current field of view);
compositing an image with the recommended field of view and an image corresponding to the user field of view (see FIGS. 5a-5c, panoramic video output 500, which is a composite image and includes diver 510 is an image with the recommended field of view and sailing boat 508 is an image corresponding to the viewer's current field of view 502a, was generated; see [0060], [0129]-[0130]), wherein the image with the recommended field of view (see FIGS. 5a-5c, diver 510 is content of the panoramic video output 500); and
displaying an image obtained after composition (see FIGS. 5a-5c, panoramic video output 500). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-12, 14, 16-19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 20170026577) in view of Hsieh (US 20180091852).

As to claim 1, You discloses a method for playing back a panoramic video (FIG. 8), comprising: 
obtaining, by a client device (FIG. 1, apparatus 101), information regarding a current user field of view of a panoramic video and information regarding recommended field of view of the panoramic video (FIG. 8 and [0128], received current-field-of-view indication data [i.e. information regarding a user field of view] together with future-event-direction data [i.e. information regarding recommended field of view], in respect of recorded panoramic video output provided by panoramic video content data);
(FIG. 8 and [0128], to indicate the direction of a future event in the recorded panoramic video output which is outside a current field of view); and 
displaying, by the client device, together with an image corresponding to the current user field of view in a first display window, an image with the recommended field of view (see FIG. 5a, diver 510 is an image with the recommended field of view and is displayed together with an image of sailing boat 508 corresponding to the viewer's current field of view in a window 502a, in the recorded panoramic video output 500; see [0060], [0129]-[0130]), wherein the image with the recommended field of view is content of the panoramic video (see FIGS. 5a-5c, diver 510 is content of the panoramic video output 500). 
You fails to explicitly disclose that the image with the recommended field of view is displayed in a second display window.
However, Hsieh teaches the image with the recommended field of view is displayed in a second display window (see main viewing window and plurality of peripheral viewing windows in FIGS. 4-8B).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify You using Hsieh’s teachings to display the image with the recommended field of view in a second display window in order to provide users with a plurality of viewing windows for playback of a 360-degree video where the plurality of viewing windows provide the user with an improved way of viewing the 360-degree video, thereby providing the user with a fully immersive experience (Hsieh; [0019]).

As to claim 2, You as modified by Hsieh further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
determining, by the client device, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
determining a relative distance between the user field of view and the recommended field of view in the image of the panoramic video based on the location information of the user field of view in the image of the panoramic video and the location information of the recommended field of view in the image of the panoramic video (FIGS. 5a-5c and [0096], spatial distance); 
(FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 when the spatial distance between the current field of view 502 and the event 510 is zero); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when the spatial distance from the occurrence of the event 510 is relatively large [i.e. greater than zero]).
You as modified by Hsieh fails to explicitly disclose when the relative distance is less than a preset threshold and when the relative distance is not less than the preset threshold.
However, it would have been obvious to one having ordinary skill in the art to use a preset threshold in determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view based on a spatial distance), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.II.A Optimization Within Prior Art Conditions or Through Routine Experimentation.

As to claim 3, You as modified by Hsieh further discloses wherein the user field of view information comprises location information of the user field of view in the image of the panoramic video and field of view magnitude information of the user field of view, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video and field of view magnitude information of the recommended field of view (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
determining, by the client based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
calculating display regions of the user field of view and the recommended field of view in a 2 dimensional (2D) plane based on the user field of view information and the recommended field of view information (FIGS. 5a-5c,display regions corresponding to the user’s field of view 502 and the future event 510 in the recorded panoramic video output 500); 
determining a proportion of an overlapping area of the two display regions to the display region of the user field of view or to the recommended field of view in the 2D plane (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 [i.e. a proportion of an overlapping area]; see also [0115]); and 
(FIG. 5c, the viewer's current field of view 502c includes the location of the event 510 when there is an overlap); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when there is no overlap). 
You as modified by Hsieh fails to explicitly disclose when the proportion exceeds a preset threshold, and when the proportion does not exceed the preset threshold.
However, it would have been obvious to one having ordinary skill in the art to use a preset threshold in determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view, since it has Optimization Within Prior Art Conditions or Through Routine Experimentation. See also MPEP 2144.04.IV.A Changes in Size/Proportion.

As to claim 5, You as modified by Hsieh further discloses wherein before displaying, by the client device, together with the image corresponding to the current user field of view in a first display window, an image with the recommended field of view in a second display window (FIG. 5a), the method further comprises: 
determining a relative location of the user field of view and the recommended field of view in the image of the panoramic video based on the user field of view information and the recommended field of view information (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and 
wherein displaying, by the client device, together with an image corresponding to the current user field of view in a first display window, an image with the recommended field of view in a second display window comprises (FIGS. 5a-5c): 
determining, based on the relative location, a display region of the image with the recommended field of view (FIGS. 5a-5b, future event 510 in the recorded panoramic video output 500); and 
(FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510).

As to claim 7, You as modified by Hsieh further discloses wherein the method further comprises: 
determining that the user field of view changes at a current moment (FIG. 5b and [0096], the viewer changes his current field of view 502b to move his field of view in the direction of the event); 
obtaining recommended field of view information corresponding to the current moment (see [0093], Also received by the apparatus is future-event-direction data (for example, from a metadata file for the panoramic video content data which provides the recorded panoramic video output 500). Together these data are used by the apparatus to provide a sensory visual cue 504a, 504b, 504c for a viewer of the recorded panoramic video output 500 to indicate the direction of a future event 510 in the recorded panoramic video output);
determining whether a field of view range corresponding to the recommended field of view at the current moment is within a field of view range corresponding to the changed user field of view (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
when the field of view range within the recommended field of view at the current moment is within the field of view range corresponding to the changed user field of view, skipping displaying an image within the recommended field of view at the current moment (FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view). 

As to claim 8, You as modified by Hsieh further discloses wherein the method further comprises: 
determining that the recommended field of view changes at a current moment (FIG. 5b and [0096], the position of the event changes with time (as the diver moves to the left when performing his dive), and so the marker indicating the position of the event 506a, 506b, 506c also moves with the moving event); 
obtaining user field of view information corresponding to the current moment (FIG. 5b and [0093], Current-field-of-view indication data is received at an apparatus to indicate the viewer's current field of view 502a, 502b, 502c);
determining whether a field of view range corresponding to the changed recommended field of view is within a field of view range corresponding to the user field of view at the current moment (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
when the field of view range corresponding to the changed recommended field of view is within the field of view range corresponding to the user field of view at the current moment, skipping displaying an image within the recommended field of view at the current moment (FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view).

As to claim 9, You as modified by Hsieh further discloses wherein the method further comprises: 
displaying, by the client device, prompt information, wherein the prompt information is configured to prompt a user to switch a field of view (see [0063]). 

As to claim 10, You discloses a client device for playing back a panoramic video (FIGS. 1-2), comprising a processor and memory (see [0066]), wherein the memory is configured to store a computer readable program (see [0066]); and the processor is configured to execute the computer readable program in the memory to cause the client device to (see [0066]): 
obtain information regarding a current user field of view of a panoramic video and information regarding a recommended field of view of the panoramic video (FIG. 8 and [0128], received current-field-of-view indication data [i.e. information regarding a user field of view] together with future-event-direction data [i.e. information regarding recommended field of view], in respect of recorded panoramic video output provided by panoramic video content data);
determine, based on the current user field of view information and the recommended field of view information, that a field of view range corresponding to the recommended field of view is not within a range of the current user field of view (FIG. 8 and [0128], to indicate the direction of a future event in the recorded panoramic video output which is outside a current field of view); and 
(see FIG. 5a, diver 510 is an image with the recommended field of view and is displayed together with an image of sailing boat 508 corresponding to the viewer's current field of view in a window 502a, in the recorded panoramic video output 500; see [0060], [0129]-[0130]), wherein the image with the recommended field of view is content of the panoramic video (see FIGS. 5a-5c, diver 510 is content of the panoramic video output 500). 
You fails to explicitly disclose that the image with the recommended field of view is displayed in a second display window.
However, Hsieh teaches the image with the recommended field of view is displayed in a second display window (see main viewing window and plurality of peripheral viewing windows in FIGS. 4-8B).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify You using Hsieh’s teachings to display the image with the recommended field of view in a second display window in order to provide users with a plurality of viewing windows for playback of a 360-degree video where the plurality of viewing windows provide the user with an improved way of viewing the 360-degree video, thereby providing the user with a fully immersive experience (Hsieh; [0019]).

As to claim 11, You as modified by Hsieh further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
determining a relative distance between the user field of view and the recommended field of view in the image of the panoramic video based on the location information of the user field of view in the panoramic video image and the location information of the recommended field of view in the panoramic video image (FIGS. 5a-5c and [0096], spatial distance);
(FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 when the spatial distance between the current field of view 502 and the event 510 is zero); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when the spatial distance from the occurrence of the event 510 is relatively large [i.e. greater than zero]).
You as modified by Hsieh fails to explicitly disclose when the relative distance is less than a preset threshold and when the relative distance is not less than a preset threshold.
Optimization Within Prior Art Conditions or Through Routine Experimentation.

As to claim 12, You as modified by Hsieh further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video and field of view magnitude information of the user field of view, and the recommended field of view information comprises location information of the recommended field of view in the image of the panoramic video and field of view magnitude information of the recommended field of view (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and, wherein 
determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to a recommended field of view is not within the of the user field of view comprises (see [0060], [0129]-[0130] and FIGS. 5a-5c): 
calculating display regions of the user field of view and the recommended field of view in a 2 dimensional (2D) plane based on the user field of view information and the recommended field of view information (FIGS. 5a-5c,display regions corresponding to the user’s field of view 502 and the future event 510 in the recorded panoramic video output 500);
(FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 [i.e. a proportion of an overlapping area]; see also [0115]); 
(FIG. 5c, the viewer's current field of view 502c includes the location of the event 510 when there is an overlap); and 
(FIG. 5b, the viewer's current field of view 502b does not include the location of the event 510 when there is no overlap).
You as modified by Hsieh fails to explicitly disclose when the proportion exceeds a preset threshold, and when the proportion does not exceed the preset threshold.
However, it would have been obvious to one having ordinary skill in the art to use a preset threshold in determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case determining whether the range of the user field of view comprises or does not comprise the field of view range corresponding to the recommended field of view based on a proportion), discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.II.A Optimization Within Prior Art Conditions or Through Routine Experimentation. See also MPEP 2144.04.IV.A Changes in Size/Proportion.

As to claim 14, You as modified by Hsieh further discloses wherein before the displaying together with an image corresponding to the current user field of view in a first display window, an image with the recommended field of view in a second display window (FIG. 5a), the client device is further caused to: 
determine a relative location of the user field of view and the recommended field of view in the image of the panoramic video based on the user field of view information and the recommended field of view information (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and 
wherein displaying together with an image corresponding to the current user field of view in a first display window, an image with the recommended field of view in a second display window comprises (FIGS. 5a-5c): 
determining, based on the relative location, a display region of the image within the recommended field of view (FIGS. 5a-5b, future event 510 in the recorded panoramic video output 500); and 
displaying, in the display region, the image within the recommended field of view in the second display window (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510). 

As to claim 16, You as modified by Hsieh further discloses wherein the client device is further caused to:
(FIG. 5b and [0096], the viewer changes his current field of view 502b to move his field of view in the direction of the event);  
obtain recommended field of view information corresponding to the current moment (see [0093], Also received by the apparatus is future-event-direction data (for example, from a metadata file for the panoramic video content data which provides the recorded panoramic video output 500). Together these data are used by the apparatus to provide a sensory visual cue 504a, 504b, 504c for a viewer of the recorded panoramic video output 500 to indicate the direction of a future event 510 in the recorded panoramic video output);
determine whether a field of view range corresponding to the recommended field of view at the current moment is within the range of the changed user field of view (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
when the field of view range within the recommended field of view at the current moment is within the field of view range corresponding to the changed user field of view, skipping displaying an image within the recommended field of view at the current moment (FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view).

As to claim 17, You as modified by Hsieh further discloses wherein the client device is further caused to:
(FIG. 5b and [0096], the position of the event changes with time (as the diver moves to the left when performing his dive), and so the marker indicating the position of the event 506a, 506b, 506c also moves with the moving event); 
obtain user field of view information corresponding to the current moment (FIG. 5b and [0093], Current-field-of-view indication data is received at an apparatus to indicate the viewer's current field of view 502a, 502b, 502c); 
determine whether a field of view range corresponding to the changed recommended field of view is within a field of view range corresponding to the user field of view at the current moment (FIG. 5c and [0097], the viewer's current field of view 502c includes the location of the event 510 in the recorded panoramic video output 500); and 
when the field of view range corresponding to the changed recommended field of view is within the field of view range corresponding to the user field of view at the current moment, skipping displaying an image within the recommended field of view at the current moment (FIG. 5c and [0097], the visual cue 504c may disappear when the direction of the future event 510 in the recorded panoramic video output 50 is within the current field of view 502c, because the viewer no longer needs to be alerted to an event occurring since he will see the event with his current field of view).

As to claim 18, You as modified by Hsieh further discloses wherein the client device is further caused to: display prompt information, wherein the prompt information is used to prompt a user to switch a field of view (see [0063]). 

claim 19, You discloses a non-transitory computer readable storage medium, comprising instructions, wherein when the instruction is executed by a computer (see [0038], [0066]), the computer is caused to perform the method according to claim 1 (see rejection of claim 1 above).

As to claim 21, You as modified by Hsieh further discloses wherein before superimposing, by the client device, an image with the recommended field of view onto an image corresponding to the user field of view, the method further comprises:
determining a relative location of the user field of view and the recommended field of view in the image of the panoramic video based on the user field of view information and the recommended field of view information (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and
wherein compositing, by the client device, an image with the recommended field of view and an image corresponding to the user field of view comprises:
determining, based on the relative location, a display region of the image with the recommended field of view (FIGS. 5a-5b, future event 510 in the recorded panoramic video output 500).
You as modified by Hsieh fails to explicitly disclose superimposing, based on the display region, an image with the recommended field of view onto an image corresponding to the user field of view.
However, Hsieh teaches superimposing, based on the display region, an image with the recommended field of view onto an image corresponding to the user field of view (see plurality of peripheral viewing windows superimposed on the main viewing window in FIGS. 4-7A).
(Hsieh; [0019]).

As to claim 23, You as modified by Hsieh further discloses wherein before superimposing an image with the recommended field of view onto an image corresponding to the user field of view, the client device is further caused to:
determine a relative location of the user field of view and the recommended field of view in the image of the panoramic video based on the user field of view information and the recommended field of view information (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c); and
wherein compositing an image with the recommended field of view and an image corresponding to the user field of view comprises:
determining, based on the relative location, a display region of the image with the recommended field of view (FIGS. 5a-5b, future event 510 in the recorded panoramic video output 500).
You as modified by Hsieh fails to explicitly disclose superimposing, based on the display region, an image with the recommended field of view onto an image corresponding to the user field of view.
(see plurality of peripheral viewing windows superimposed on the main viewing window in FIGS. 4-7A).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify You using Hsieh’s teachings to superimpose, based on the display region, an image with the recommended field of view onto an image corresponding to the user field of view in order to provide users with a plurality of viewing windows for playback of a 360-degree video where the plurality of viewing windows provide the user with an improved way of viewing the 360-degree video, thereby providing the user with a fully immersive experience (Hsieh; [0019]).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 20170026577) in view of Hsieh (US 20180091852) further in view of Inomata (US 20170076497).

As to claim 4, You as modified by Hsieh further discloses wherein the user field of view information comprises location information of the user field of view in a panoramic video image, and the recommended field of view information comprises location information of the recommended field of view in the panoramic video image (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c).
You as modified by Hsieh fails to explicitly disclose wherein determining, by the client device, based on the user field of view information and the recommended field of view 
separately determining vectors from a sphere center to the user field of view and the recommended field of view; 
calculating an included angle between two vectors; 
when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view; and 
when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view. 
However, Inomata teaches wherein determining, by the client device, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises (FIG. 6A): 
separately determining vectors from a sphere center to the user field of view and the recommended field of view (FIG. 6A(a) and [0071], the guiding object 20, the position of the virtual camera 1, the position of the virtual viewpoint 10, and the position of the target object 30);
calculating an included angle between two vectors (FIG. 6A, angle .theta.);
when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view (FIG. 6A(c) and [0073], when an angle .theta. '' is smaller than a given angle); and 
(FIG. 6A(b) and [0072], angle .theta. is larger than angle .phi.).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify You as modified by Hsieh using Inomata’s teachings to include wherein determining, by the client device, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view comprises: separately determining vectors from a sphere center to the user field of view and the recommended field of view; calculating an included angle between two vectors; when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view; and when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view in order to accomplish a visual effect of directing a line of sight that is in conjunction with the movement of a head-mounted display (HMD) for a user who is wearing the HMD and is immersed in a three-dimensional virtual space by dynamically placing a guiding object at a point in the three-dimensional space that is appropriate for directing the user's line of sight effectively (Inomata; [0006]).

As to claim 13, You as modified by Hsieh further discloses wherein the user field of view information comprises location information of the user field of view in an image of the panoramic video, and the recommended field of view information comprises location (FIGS. 5a-5c and [0096], spatial distance and the marker indicating the position of the event 506a, 506b, 506c).
You as modified by Hsieh fails to explicitly disclose wherein determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view: 
separately determining vectors from a sphere center to the user field of view and the recommended field of view; 
calculating an included angle between two vectors; 
when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view; and 
when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view. 
However, Inomata teaches wherein determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view (FIG. 6A):
separately determining vectors from a sphere center to the user field of view and the recommended field of view (FIG. 6A(a) and [0071], the guiding object 20, the position of the virtual camera 1, the position of the virtual viewpoint 10, and the position of the target object 30);
(FIG. 6A, angle .theta.);
when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view (FIG. 6A(c) and [0073], when an angle .theta. '' is smaller than a given angle e.g., the angle .phi. is larger than .theta.''); and 
when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view (FIG. 6A(b) and [0072], angle .theta. is larger than angle .phi.). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify You as modified by Hsieh using Inomata’s teachings to include wherein determining, based on the user field of view information and the recommended field of view information, that the field of view range corresponding to the recommended field of view is not within the range of the user field of view: separately determining vectors from a sphere center to the user field of view and the recommended field of view; calculating an included angle between two vectors; when the included angle is less than a preset threshold, determining that the range of the user field of view comprises the field of view range within the recommended field of view; and when the included angle is not less than the preset threshold, determining that the range of the user field of view does not comprise the field of view range within the recommended field of view in order to accomplish a visual effect of directing a line of sight that is in conjunction with the movement of a head-mounted display (HMD) for a user who is wearing the HMD and is immersed in a three-dimensional virtual space by dynamically placing a guiding object at a point in the three-dimensional space that is appropriate for directing the user's line of sight effectively (Inomata; [0006]).

Allowable Subject Matter
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments, filed on 07/16/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over You et al (US 20170026577) in view of Hsieh (US 20180091852).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482